Exhibit 12 COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In Thousands, Except Ratios) Twelve months Twelve months Twelve months Six Months Six Months Ended Ended Ended Ended Ended June 30, December 31, December 31, June 30, June 30, Earnings: (1) Net income $ Income taxes Fixed Charges (See below) (2) Total adjusted earnings $ Fixed charges: (2) Total interest expense $ Interest component of rents Total fixed charges $ Ratio of earnings to fixed charges (1) For the purposes of computing these ratios, earnings consist of pretax net income before fixed charges. (2) Fixed charges consist of total interest, amortization of debt discount, premium and expense, and the estimated portion of interest implicit in rentals.
